Citation Nr: 0616179	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-10 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In September 2005, the Board remanded 
the case for further development.  The requested development 
has been completed, and the case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's migraine headaches are etiologically 
related to his service-connected post-traumatic stress 
disorder (PTSD).

2.  Hearing loss disability was not present in service or 
until years thereafter, and is not etiologically related to 
active service.    

3.  Tinnitus was not present in service and is not 
etiologically related to active service.    


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches are proximately due to 
or the result of his service-connected PTSD.  38 C.F.R. 
§ 3.310 (2005).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by active military service, and its incurrence 
or aggravation during such service may not be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in January 2003, prior to the originating 
agency's initial adjudication of his claims, to include 
notice of the evidence that would be pertinent and that he 
should submit such evidence.  In a letter dated in October 
2005, the veteran was asked to submit all pertinent evidence 
in his possession.  After notice was provided, the veteran 
was provided ample time to submit or identify pertinent 
evidence.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is warranted for the veteran's headache 
disability.  The originating agency will have the opportunity 
to provide notice concerning the effective date and 
disability evaluation elements of the claim before deciding 
those matters.  The Board has determined that service 
connection is not warranted for a hearing loss disability or 
tinnitus.  Consequently, no disability rating or effective 
date for service connection for either of these disabilities 
will be assigned, so there can be no possibility of any 
prejudice to the appellant in not notifying him of the 
evidence pertinent to those elements.

The record reflects that VA assisted the veteran by obtaining 
service medical records and post-service treatment records.  
In addition, appropriate VA examinations have been performed.  
Neither the veteran nor his representative has identified any 
available, outstanding evidence that could be obtained to 
substantiate his claims.  The Board is also unaware of any 
such available evidence.  In sum, the Board is satisfied that 
VA has complied with the duty to assist provisions of the 
VCAA and the implementing regulation.  

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection can be granted for any disease initially diagnosed 
after discharge from service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war and manifests organic disease of the nervous system to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Service connection may be granted on a secondary basis for 
disability that is proximately due to or the result of 
service-connected disability.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected disability by a service-connected 
disability is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Headaches

The veteran has asserted that he has a headache disorder 
secondary to his service-connected PTSD.  Private medical 
records from September to November 2002 show that the veteran 
had migraine-type headaches.  A December 2002 VA outpatient 
treatment record notes that he had a history of intermittent 
"killer" headaches since the 1970s.  The report of a 
January 2003 private neurologic consultation notes that the 
veteran had a 20-year history of headaches.  The impression 
was migraine with preceding neurologic symptoms, rule out 
coagulopathy or cerebral vascular disease.  During VA 
psychiatric treatment in September 2003, the veteran was 
noted to have a history of PTSD and migraine headaches since 
his return from Vietnam in 1967.  

A July 2003 statement from a private physician indicates that 
the veteran has an atypical migraine syndrome which had a 
"high likelihood of being stress related." Similarly, in a 
September 2003 statement, a VA psychiatrist opined that the 
veteran had "significant social and physical (migraine 
headaches) dysfunction" due to his PTSD.  As it was is 
unclear if the physician was establishing an etiological link 
between the veteran's service-connected PTSD and a separate 
disability manifested by migraine headache, the Board 
remanded the case in September 2005 for a new examination 
addressing the etiology of the veteran's headaches.  

Thereafter, in January 2006, he was afforded a VA 
neurological examination.  The examining physician had access 
to the veteran's claims folder and pertinent post service 
medical records.  The examiner noted that migraines are known 
to be brought on or triggered by stress.  It was noted that 
the veteran had a long history of symptoms of PTSD.  Thus, it 
was opined that it was "at least as likely as not" that his 
current migraine headaches were "partially related" to his 
service-connected PTSD.  

In light of the evidence linking the veteran's current 
headaches to his service-connected PTSD, the Board concludes 
that service connection for the veteran's migraine headaches 
is warranted.  


Hearing Loss and Tinnitus

The veteran asserts that service connection is warranted for 
hearing loss disability and tinnitus because they are related 
to acoustic trauma sustained on swift boats during his active 
service in Vietnam.  In support of his claim, he obtained a 
statement from E.J.B., a retired naval officer.  E.J.B 
reported that the veteran's hearing impairment started in 
February 1966 when he was involved in armed conflict with 
enemy forces.  During his service in Vietnam, he was exposed 
to both machine gun and rocket fire from enemy forces as well 
as "screaming boat engines, high intensity outgoing fire, 
incoming rounds and rocket explosions, medivac helicopters 
evacuating wounded, and close proximity explosions from naval 
gun and aircraft bombs."  E.J.B. had no doubt that the 
veteran's hearing loss and tinnitus resulted from his service 
on swift boats.  Service records confirm that the veteran was 
engaged in combat operations while serving in Vietnam.  

However, despite the veteran's contentions and the statement 
from E.J.B., the veteran's service medical records are silent 
for any complaint or diagnosis of a hearing loss disability.  
The first post service clinical evidence of hearing problems 
is a December 2002 private medical record which notes that 
the veteran had a history of in-service noise exposure.   

Because of the veteran's history of in-service noise 
exposure, the Board remanded the case in September 2005 for 
an examination to determine the relationship, if any, between 
the veteran's naval service and his current hearing loss or 
tinnitus.  The requested examination was conducted in January 
2006.  The examiner noted the veteran's audiologic history of 
noise exposure from mortars and guns while serving on coastal 
and river patrol boats during service.  His post-service 
history was negative for occupational noise exposure; 
however, he did report infrequent recreational noise exposure 
from a chain saw.  After examining the veteran, reviewing his 
medical records (both during and following active service) 
and obtaining a audiologic history from the veteran, the 
examiner opined that it was "not at least as likely as not" 
that his hearing loss was related to his naval service as his 
hearing was normal at discharge.  Similarly, it was opined 
that it was "not at least as likely as not" that his 
tinnitus was the result of inservice noise exposure as his 
hearing was normal at discharge. 

In weighing the probative value of the December 2002 
audiological report and the July 2006 audiological 
examination, the Board has placed greater probative weight on 
the opinion proffered during the January 2006 examination.  
The examining audiologist noted that she had carefully 
reviewed the veteran's claims folder.  Furthermore, she 
discussed his medical history in detail, noting that he 
recorded a history of otitis media during his early childhood 
as well as ENT trouble, hay fever, and asthma at the time of 
his entry into active duty.  She noted that the veteran 
passed the whisper test at 15dB in both ears despite his 
childhood history.  While the veteran went to sick call in 
February 1967, the examiner noted that ENT examination in 
1967 revealed clear tympanic membranes.  The examiner also 
noted that the veteran made no comment about ENT problems 
during service at the time of his discharge examination and 
pure tone thresholds at that time indicated normal hearing.  

On the other hand, while a history of in-service noise 
exposure is noted on the December 2002 audiological report, 
it is unclear if the physician was rendering an etiological 
opinion or merely recording the veteran's recitation of 
history.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
("Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence". . . [and] a bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical 
professional.")  Thus, the Board has found the report to be 
of less probative value. 

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection for bilateral hearing loss disability 
and tinnitus.

In reaching this decision, the Board has considered the 
veteran's statements regarding the onset of his hearing 
problems and the statement submitted on his behalf by E.J.B.  
However, in the absence of evidence indicating that either 
the veteran or E.J.B. has the medical knowledge or training 
requisite for the rendering of clinical opinions, the Board 
must find that their opinions regarding the etiology of any 
current hearing loss disability or tinnitus to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for migraine headaches is granted.

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


